DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 August 2022 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments filed on 25 August 2022 have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Regarding Claim 19, Applicant argues:
The cited reference of Varadarajan at least does not disclose the newly added
limitation" ... wherein the authentication comprises initiation of a connection by
the mobile device with the payment terminal via at least one of active and passive
short range communication means comprised in the mobile device and the payment
terminal; based on the authentication and the initiated connection, invoke a
contextual service mobile application comprised in the mobile device by the
payment terminal. .. " as recited in Applicant's amended claim 19.

In response, the Examiner submits:

Contrary to Applicant’s assertion, Varadarajan actually does disclose wherein the authentication comprises (Varadarajan: at least ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) initiation of a connection by the mobile device with the payment terminal via at least one of active and passive short range communication means comprised in the mobile terminal and the payment terminal (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”);
base on the authentication (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) and initiated connection (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; note: the connection is part of authentication process), invoke a contextual service mobile application comprised in the mobile device by the payment terminal (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record).

Applicant further argues:

Further the cited reference of Varadarajan does not disclose " ... display a
transaction information on the user mobile device ... " Para [0044] of the cited
reference clearly discloses printing of transaction information or/and display of the
information on the ATM, but does not disclose displaying of transaction information
on the user mobile device. Additionally, Varadarajan discloses" ... that the transaction
record provided through the other means " ... for example, from the provider system through the network 40 to the user or to the mobile user device20 ... " is provided as a " ... short message service (SMS), text message or email ... ". This is inapposite to and
dissimilar from displaying the transaction information on the user mobile device, which would essentially be displaying the ATM screen on the user mobile device.

In response, the Examiner submits:
Contrary to Applicant’s assertion, Varadarajan does teach display a transaction information on the user mobile device (Varadarajan at least ¶0044; “transaction record is provided by the ATM 30. The transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”, “transaction record is preferably provided in a paperless form, or may also be provided in printed form” and “transaction record … may be provided through another means, for example, from the provider system through the network 40 to the user or to the mobile user device 20 as an short message service (SMS), text message or email”).

When transaction record(s) are provided to user “as an short message service (SMS), text message or email” (Varadarajan at least ¶0044), the transaction record(s) are displayed on the user’s mobile device.

Furthermore, ¶0052 of Varadarajan discloses “transaction authorization result may be provided to the user through the mobile user device 20. The transaction authorization result may be of the same format provided in step 116 to the ATM 30 the user interfaces with to complete the transaction, or may be in a different format. For example, the transaction authorization may be provided in human readable characters in a message displayed by the application 22 on the display 24 of the mobile user device 20” where display of “transaction authorization result” also reads on display “a transaction information” recited in the claim.

Applicant further argues:
Additionally, Applicant's claim 19 recites authentication of a mobile device " ... to a payment server via a payment terminal ... " The cited reference disclosed identifying a user through an OTP or other such means to initiate a transaction by an ATM.

In response, the Examiner submits:
While it is true that Varadarajan discloses “authentication information such as the user's account PIN or OTP” (Varadarajan: at least ¶0039) where using OTP of one-time passcode is one option, that does not mean Varadarajan does not disclose “a mobile device configured to: authenticate itself to a payment server via a payment terminal” because paragraph ¶0042, for example, discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction 
information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information” that reads on such authentication of mobile device. 

Applicant further argues:
Clearly, Applicant's claim 19 teaches away from the cited reference of Varadarajan. Consequently, and in light of the above, Applicant's claim 19 is not anticipated by the cited reference of Varadarajan. Thus, Applicant respectfully requests that a 102(a) rejection to claim 19 be withdrawn and a notice of allowance be made.

In response, the Examiner submits:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Regarding Claim 1, Applicant argues:
Paragraph [0005] of the Varadarajan reference discloses "mobile user device is configured to communicate with one or more of the network, the ATM and the provider system"; 0015 further discloses "ATM application 22 on the mobile user device 20may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30. The DVG 26 may include one or more algorithms configured to generate one or more types of dynamic values, such as one-time passcodes, transaction identifiers and authentication values"; 0039-0040 further disclose "inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information" and "authenticate the user or the mobile user device 20").

As one can see, the Varadarajan reference does not teach or suggest " ... invoking a contextual service mobile application comprised in the contextual service delivery device by the pre-configured mobile device ... " as recited by Applicant. More particularly Varadarajan positively does not disclose that the above recited limitation is" ... based on the authentication and the initiated connection ... "

In response, the Examiner submits:
Contrary to Applicant’s assertion, Varadarajan actually does disclose wherein the authentication comprises (Varadarajan: at least ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) initiation of a connection by the pre-configured mobile device with the contextual service delivery device via at least one of active and passive short range communication means comprised in the contextual service delivery device and the pre-configured mobile device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”);
base on the authentication (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) and the initiated connection (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; note: the connection is part of authentication process), invoke a contextual service mobile application comprised in the contextual service delivery device by the pre-configured mobile device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record; user device 20 reads on contextual service delivery device).

Applicant further argues:
Further, the Office Action states the following:
Varadarajan, in addition, discloses that "the transaction record may be provided in paperless form directly to the mobile user device 20 through the connection interface between the ATM 30 and the mobile user device 20 or may be provided through another means for example, from the provider system through the network 40 to the user or to the mobile user device20" (varadarajan:at least 0044). This means the release of authorization information can also be from Varadarajan's provider system.
Varadarajan further discloses in para [0044] that the transaction record provided through the other means " ... for example, from the provider system through the network 40 to the user or to the mobile user device20 ... " is provided as a "' ... short message service (SMS), text message or email ... "

As can be seen above, the Office Action is interpreting the provision of a transaction record by the provider system in Varadarajan with authentication and execution of a transaction. This is incorrect. The provider system of Varadarajan is an "observer" system wherein a transaction already authenticated and authorized by an ATM is recorded. Contrast that with Applicant's "enabler" system, wherein the computer automated system authenticates the contextual service delivery device via the payment terminal to enable a transaction between the contextual service delivery device and the payment terminal. In effect Applicant does not just teach away from the cited reference but clearly endeavors to remedy the deficiency of the cited reference.

…

Applicant claims a computer automated system that serves as an enabler in a transaction between the contextual service delivery device and the payment terminal. The cited reference clearly discloses the ATM as being the "enabler" and the provider system as being the "observer".

Further the Examiner would appreciate, that the provider system of the cited reference of Varadarajan merely enables the sending of an SMS or email, but is not an enabler to the transaction between the contextual service delivery device and the preconfigured mobile device.

In response, the Examiner submits:
The instant claims recites neither “an observer system” nor “an enabler system”.  The instant claims also do not require any component/unit/module that “enables” anything nor any component/unit/module that “observes” anything.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant appears to argue that Varadarajan’s provider merely observes, but does not “enable” authentication of “the contextual service delivery device”.

The Examiner respectfully disagrees because Varadarajan teaches “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62”, “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information” and “authentication system 66 provides the authentication result to transaction the authorization system 62 as part of the transaction authorization result” (Varadarajan: at least ¶0042; note: authentication system 66 is part of provider B).

Therefore, contrary to Applicant’s assertion that Varadarajan’s provider merely observes, but does not “enable” authentication of “the contextual service delivery device”, Varadarajan’s provider plays an important role in the enabling of authentication.

Regarding Claim 3, Applicant argues:
Additionally, the Rosenberg reference is cited in error.
As per claim 3, Rosenberg does not disclose " ... sending via the payment terminal, an
authenticated merchant credential, a read short range communications tag data from the contextual service delivery device, a context service point code, and an additional
context info relating to a financial account associated with the contextual service  delivery device to the computer automated system ... " as recited by Applicant. Rosenberg does not make a distinction between short range communication tag data and a context service point code as is recited by Applicant. Clearly, Applicant recites multiple layers of security (a collected user credential, a read short range communication tag data comprised in a passive short range communication tag, and a context service point code based on the sent user credential" not taught or suggested by Rosenberg.

In response, the Examiner submits:

Rosenberg alone is not relied upon for teaching “ ... sending via the payment terminal, an authenticated merchant credential, a read short range communications tag data from the contextual service delivery device, a context service point code, and an additional context info relating to a financial account associated with the contextual service  delivery device to the computer automated system ... " 

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

While Claim 3 recites “sending via the payment terminal, an authenticated merchant credential, a read short range communications tag data from the contextual service delivery device, a context service point code, and an additional context info relating to a financial account associated with the contextual service delivery device to the computer automated system”, it does not specify the Applicant’s alleged “multiple layers of security”.  Merely sending a plurality of data does not mean that they are used as or used for “multiple layers of security”.

Claim 3 also does not recite “a collected user credential”.  While Claim 3 recites “a context service point code”, it does not recite “a context service point code based on the sent user credential”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended Claims 1 and 10 recite “based on the authentication and the initiated connection, invoke a contextual service mobile application comprised in the contextual service delivery device by the pre-configured mobile device”.
Amended Claim 19 recites “based on the authentication and the initiated connection, invoke a contextual service mobile application comprised in the mobile device by the payment terminal”.
Paragraphs 0027, 0030 and 0032 of Applicant’s original Specification disclose:
“[0027] Step 201 includes approaching a short range communication vicinity of the contextual service point 105. Step 202 includes reading the passive SRCC tag 106 by the mobile device 101, and based on the read tag, invoking the contextual application 102 in the device.”

“[0030] Step 401 includes approaching a short range communication vicinity (in this case an NFC tag) of secure printer 305. Step 402 includes reading the NFC tag 306 by the mobile device 301, and based on the read tag, invoking the contextual application 302 in the device.”

“[0032] FIG. 6 illustrates via a flow diagram, an example embodiment for implementing the flight boarding application. Step 601 includes approaching a short range communication vicinity (in this case an NFC tag) of the aircraft boarding point 505. Step 602 includes reading the NFC tag 506 by the mobile device, and based on the read tag, invoking the contextual application 502 in the device 501.”

Applicant’s original Specification discloses “based on a read tag, invoke a contextual service mobile application comprised in the contextual service delivery device” and “based on a read tag, invoke a contextual service mobile application comprised in the mobile device”.

However, Applicant’s original Specification does not disclose the newly added limitation of “based on the authentication and the initiated connection, invoke a contextual service mobile application comprised in the contextual service delivery device by the pre-configured mobile device” or the newly added limitation of “based on the authentication and the initiated connection, invoke a contextual service mobile application comprised in the mobile device by the payment terminal”.

Dependent Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 1 above.

Dependent Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 10 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is amended to recite “the computer automated system of claim”.  It is indefinite which claim is “claim [[I]]” is referring to.  Claim [[I]] is assumed to be Claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0238573 by Varadarajan.

As to Claim 19, Varadarajan teaches, in a computer automated system for processing financial transactions, a mobile device configured to: authenticate itself to a payment server via a payment terminal (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶0015 further discloses “ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30. The DVG 26 may include one or more algorithms configured to generate one or more types of dynamic values, such as one-time passcodes, transaction identifiers and authentication values”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) wherein the authentication comprises (Varadarajan: at least ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) initiation of a connection by the mobile device with the payment terminal via at least one of active and passive short range communication means comprised in the mobile terminal and the payment terminal (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”);
base on the authentication (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) and the initiated connection (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; note: the connection is part of authentication process), invoke a contextual service mobile application comprised in the mobile device by the payment terminal (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record; user device 20 reads on mobile device);

send an authenticated user credential to the payment server via the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0040 further discloses “authenticate the user or the mobile user device 20, for example, by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information … from the ATM 30” and “… communicate with an authentication system 66 to determine validation of the user's authentication information”; note: authentication system 66 is part of provider B);
 receive a payment authorization information from the payment server (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”); display a transaction information on the user mobile device (Varadarajan at least ¶0044; “transaction record is provided by the ATM 30. The transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”, “transaction record is preferably provided in a paperless form, or may also be provided in printed form” and “transaction record … may be provided through another means, for example, from the provider system through the network 40 to the user or to the mobile user device 20 as an short message service (SMS), text message or email”; ¶0052 further discloses “transaction authorization result may be provided to the user through the mobile user device 20. The transaction authorization result may be of the same format provided in step 116 to the ATM 30 the user interfaces with to complete the transaction, or may be in a different format. For example, the transaction authorization may be provided in human readable characters in a message displayed by the application 22 on the display 24 of the mobile user device 20”); and wherein the payment authorization information from the payment server is in response to a payment request initiated by the mobile device (Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”).

As to Claim 1, Varadarajan teaches a computer automated system for processing financial transactions, comprising: a processor; a memory;
encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: authenticate a contextual service delivery device via a payment terminal comprised in a pre-configured mobile device (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶0015 further discloses “ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30. The DVG 26 may include one or more algorithms configured to generate one or more types of dynamic values, such as one-time passcodes, transaction identifiers and authentication values”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”), wherein the authentication comprises (Varadarajan: at least ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) initiation of a connection by the pre-configured mobile device with the contextual service delivery device via at least one of active and passive short range communication means comprised in the contextual service delivery device and the pre-configured mobile device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”);
base on the authentication (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”) and the initiated connection (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; note: the connection is part of authentication process), invoke a contextual service mobile application comprised in the contextual service delivery device by the pre-configured mobile device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record; user device 20 reads on contextual service delivery device);

send an authenticated contextual service delivery device credential to the computer automated system by the payment terminal (Varadarajan: at least ¶0040; “authenticate the user or the mobile user device 20, for example, by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information … from the ATM 30” and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
authenticate the contextual service delivery device and process a user tag data and additional context info relating to a financial account associated with the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
release a payment authorization information to the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”; ¶0044 further discloses “the transaction record may be provided in paperless form directly to the mobile user device 20 through the connection interface between the ATM 30 and the mobile user device 20, or may be provided through another means, for example, from the provider system through the network 40 to the user or to the mobile user device 20”).

Varadarajan does not explicitly disclose, but Blosser discloses display a transaction information on the payment terminal (Blosser: at least Col. 1 Lines 8-10; “an ATM display screen may be operative to output details of the transactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blosser’s feature of display a transaction information on the payment terminal (Blosser: at least Col. 1 Lines 8-10) with Varadarajan’s computer automated system.
The suggestion/motivation for doing so would have been to provide details of account transactions to bank customers (Blosser: at least Col. 1 Lines 22-34; 57-59).
	
	Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the pre-configured mobile device further comprises a central processing unit (Varadarajan: at least ¶0016; “mobile user device 20 may further include a memory 27 and a central processing unit (CPU) 28”) and a secure element (Varadarajan: at least ¶0034;“ one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier”); and

the pre-configuration of the mobile device comprises invoking a computer program product via the mobile application comprised in the contextual service delivery device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”).


As to Claim 11, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein: the pre-configured mobile device further comprises a central processing unit (Varadarajan: at least ¶0016; “mobile user device 20 may further include a memory 27 and a central processing unit (CPU) 28”) and a secure element (Varadarajan: at least ¶0034;“ one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier”); and wherein the pre-configuration of the mobile device comprises invoking a computer program product via the mobile application comprised in the contextual service delivery device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”).

As to Claim 5, Varadarajan and Blosser teach the computer automated system of claim 1 wherein releasing a payment authorization information to the contextual service delivery device by the computer automated system comprises releasing a transaction receipt to the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0044; “transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”).

As to Claim 14, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein releasing a payment authorization information to the contextual service delivery device by the computer automated system comprises releasing a transaction receipt to the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0044; “transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”).

As to Claim 6, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the computer automated system is further caused to: in response to an authenticated contextual service delivery device and processed contextual service delivery device tag data and additional context info relating to the financial account (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), dispense a currency amount by a currency dispensing machine operatively coupled to the payment terminal (Varadarajan: at least ¶0021; “ATM 30 is configured with other features typical of an ATM, which may include, for example a dispenser 42 for the dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts, money deposits and printed communications”; ¶0043 further discloses “Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30”).

As to Claim 15, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising: in response to an authenticated contextual service delivery device and processed tag data and additional context info relating to the financial account (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), dispensing a currency amount by a currency dispensing machine operatively coupled to the payment terminal (Varadarajan: at least ¶0021; “ATM 30 is configured with other features typical of an ATM, which may include, for example a dispenser 42 for the dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts, money deposits and printed communications”; ¶0043 further discloses “Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30”).

As to Claim 7, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the computer automated system comprises a payment server (Varadarajan: at least ¶¶0024, 0027, 0030; “provider A system 50 is configured with a memory 57 and a CPU 58 and may include one or more servers performing various functions” and “provider B system 60 may be configured with a memory 67 and a CPU 68 and may include one or more servers performing various functions” and “provider C system 70 may be configured with a memory 77 and a CPU 78 and may include one or more servers performing various functions”); the payment terminal comprises an active or passive short range communication means to connect the contextual service delivery device to the payment server (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”); and
the release of payment authorization information to the payment terminal is in response to a payment request initiated by the contextual service delivery device (Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

As to Claim 16, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein: the computer automated system comprises a payment server (Varadarajan: at least ¶¶0024, 0027, 0030; “provider A system 50 is configured with a memory 57 and a CPU 58 and may include one or more servers performing various functions” and “provider B system 60 may be configured with a memory 67 and a CPU 68 and may include one or more servers performing various functions” and “provider C system 70 may be configured with a memory 77 and a CPU 78 and may include one or more servers performing various functions”); the contextual service delivery device comprises an active or passive short range communication means to connect to the payment server (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”); and
the release of payment authorization information to the contextual service delivery device is in response to a payment request initiated by the user mobile device (Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

As to Claim 8, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the contextual service delivery device is a pre-configured contextual service delivery device (Varadarajan: at least ¶¶0014-0015; “mobile user device 20 is configured to communicate with the network 40 through an interface 21, which may be a modem, mobile browser, wireless internet browser or similar means suitable for accessing the network 40” and “mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26”); and wherein the contextual service delivery device is comprised in a mobile device (Varadarajan: at least ¶0014; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.)”).

As to Claim 17, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising preconfiguring the contextual service delivery device (Varadarajan: at least ¶¶0014-0015; “mobile user device 20 is configured to communicate with the network 40 through an interface 21, which may be a modem, mobile browser, wireless internet browser or similar means suitable for accessing the network 40” and “mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26”); and wherein the contextual service delivery device is comprised in a mobile device (Varadarajan: at least ¶0014; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.)”).

Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of US PGPUB 2015/0046557 by Rosenberg et al. (“Rosenberg”).

As to Claim 3, Varadarajan and Blosser teach the computer automated system of claim 1 further comprising sending via the payment terminal, an authenticated merchant credential, and an additional context info relating to a financial account associated with the contextual service delivery device to the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”).

Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”) and a context service point code (Rosenberg: at least ¶¶0091, 0097; “communication instructions received from tag 11” and “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶¶0019, 0298) and a context service point code (Rosenberg: at least ¶¶0091, 0097) with the computer automated system disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 12, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising sending via the payment terminal, an authenticated merchant credential, and an additional context info relating to a financial account associated with the contextual service delivery device to the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”).

Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”) and a context service point code (Rosenberg: at least ¶¶0091, 0097; “communication instructions received from tag 11” and “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶¶0019, 0298) and a context service point code (Rosenberg: at least ¶¶0091, 0097) with the computer implemented method disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 9, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the received credential via the contextual service delivery device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”).
 
	Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses device comprises a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of device comprises a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a context service point code, and an IP address (Rosenberg: at least ¶0097) with the computer automated system disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 18, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein receiving the credential via the contextual service delivery device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”).

	Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses receiving a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of receiving a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a context service point code, and an IP address (Rosenberg: at least ¶0097) with the computer implemented method disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of US PGPUB 2014/0143137 by Carlson.

As to Claim 4, Varadarajan and Blosser teach the computer automated system of claim 1 wherein authenticating the contextual service delivery device and processing the user tag data by the computer automated system further comprises authenticating and retrieving authentication information of the contextual service device by the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), and receiving a transaction authorization from a financial institution related to a financial account associated with the contextual service delivery device (Varadarajan: at least ¶0042; “transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information, check for security alerts on the user's account which may require additional user input or validation to authorize the transaction, and generate a transaction authorization result”).

	Varadarajan and Blosser do not explicitly disclose, but Carlson discloses authentication information that is a unique address (Carlson: at least ¶0039; “trusted device may include a mobile communication device (e.g., a mobile phone, smartphone, tablet, laptop, pager, etc.)” and “trusted device may be registered with a trusted intermediary through an identifier (e.g., a phone number, internet protocol (IP) address, device serial number, etc.) associated with the trusted device”; ¶0056 further discloses “a transaction request may include transaction information (e.g., monetary value, product, quantity, etc.), consumer information (e.g., name, address,), account information (e.g., account identifier or primary account number (PAN), expiration date, CVV, etc.), a pairing identifier, user credentials (e.g., username, password, one-time password (OTP), etc.), a type of transaction (e.g., withdrawal, deposit, purchase, vending purchase, authentication, secure access, etc.), trusted device information, and/or any other relevant information for completing a transaction with the untrusted device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carlson’s feature of authentication information that is a unique address (Carlson: at least ¶¶0039, 0056) with the computer automated system disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to complete banking transactions such as “withdrawal, deposit, account status check, etc.” (Carlson: at least ¶0030).

As to Claim 13, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein authenticating the contextual service delivery device and processing the tag data by the computer automated system further comprises authenticating and retrieving authentication information of the contextual service device by the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), and receiving a transaction authorization from a financial institution related to a financial account associated with the contextual service delivery device (Varadarajan: at least ¶0042; “transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information, check for security alerts on the user's account which may require additional user input or validation to authorize the transaction, and generate a transaction authorization result”).

Varadarajan and Blosser do not explicitly disclose, but Carlson discloses authentication information that is a unique address (Carlson: at least ¶0039; “trusted device may include a mobile communication device (e.g., a mobile phone, smartphone, tablet, laptop, pager, etc.)” and “trusted device may be registered with a trusted intermediary through an identifier (e.g., a phone number, internet protocol (IP) address, device serial number, etc.) associated with the trusted device”; ¶0056 further discloses “a transaction request may include transaction information (e.g., monetary value, product, quantity, etc.), consumer information (e.g., name, address,), account information (e.g., account identifier or primary account number (PAN), expiration date, CVV, etc.), a pairing identifier, user credentials (e.g., username, password, one-time password (OTP), etc.), a type of transaction (e.g., withdrawal, deposit, purchase, vending purchase, authentication, secure access, etc.), trusted device information, and/or any other relevant information for completing a transaction with the untrusted device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carlson’s feature of authentication information that is a unique address (Carlson: at least ¶¶0039, 0056) with the computer implemented method disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to complete banking transactions such as “withdrawal, deposit, account status check, etc.” (Carlson: at least ¶0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                             21 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168